—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered September 22, 1993, convicting him of robbery in the third degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*766Ordered that the judgment is affirmed.
The defendant’s claims of improper bolstering were unpreserved for appellate review, due to his failure to object to the testimony, or, in the case of the complainant’s reference to "the photos”, because curative instructions were given and the defense counsel expressed satisfaction therewith (see, CPL 470.05 [2]; People v Santiago, 52 NY2d 865; People v Washington, 176 AD2d 769; People v Ray, 127 AD2d 859). In light of the strong evidence of identification, we decline to review these contentions in the exercise of our interest of justice jurisdiction (see, People v Major, 142 AD2d 603).
The trial court did not improvidently exercise its discretion in failing to grant a mistrial based on a police witness’s reference to the Department of Parole. The remark was made inadvertently and immediately stricken from the record. Any negative inference that the defendant might have had a prior criminal record was harmless in light of the strong evidence of guilt (see, People v Simmons, 204 AD2d 214; People v Kelly, 201 AD2d 668; People v Cruz, 194 AD2d 488; People v Jenkins, 122 AD2d 74).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Miller, J. P., O’Brien, Ritter and Goldstein, JJ., concur.